Name: COMMISSION REGULATION (EC) No 348/96 of 27 February 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 28 . 2. 96 I EN I Official Journal of the European Communities No L 49/9 COMMISSION REGULATION (EC) No 348/96 of 27 February 1996 establishing the standard import values (or determining the entry price of certain fruit and vegetables countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 28 February 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66. (2) OI No L 307, 20 . 12. 1995, p. 21 . P) OJ No L 387, 31 . 12. 1992, p. 1 . M OJ No L 22, 31 . 1 . 1995, p. 1 . No L 49/10 EN Official Journal of the European Communities 28 . 2. 96 ANNEX to the Commission Regulation of 27 February 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard import code (') value code (') value 0702 00 15 052 43,7 0805 20 13, 0805 20 15, \ \ 060 80,2 0805 20 17, 0805 20 19 052 58,6 064 204 85,2 59,6 400 87,1 066 41,7 464 151,6 068 62,3 528 58,8 204 72,7 600 102,9 208 44,0 624 67,3 212 83,1 662 56,1 624 128,9 999 83,5 l 0805 30 20 052 57,6 999 68,5 204 88,8 0707 00 10 052 125,6 220 74,0 053 156,3 388 67,5 060 61,0 400 64,4 066 53,8 512 54,8 068 81,1 520 66,5 204 144,3 524 100,8 624 528 103,0 I 156,5 600 83,1 999 111,2 624 87,6 0709 10 10 220 354,6 999 77,1 999 354,6 0808 10 51 , 0808 10 53, 0709 90 73 052 134,9 0808 10 59 052 64,0 204 77,5 064 78,6 388 91,0 412 54,2 400 78,2 624 241,6 404 65,7 999 127,1 508 68,4 0805 10 01 , 0805 10 05, l 512 51,2 0805 10 09 052 45,1 524 57,4 204 40,8 528 97,9 208 58,0 624 86,5 212 46,1 728 107,3 220 44,6 800 78,0 388 40,5 804 21,0 999 72,7 400 42,2 0808 20 31 039 101,6 436 41,6 052 86,3 448 28,1 064 72,5 600 55,3 388 91,5 624 54,4 400 98,8 999 45,2 512 63,0 75,7 528 65,3 0805 20 1 1 052 624 79,0 204 94,6 728 115,4 600 86,4 800 55,8 624 79,3 804 112,9 999 84,0 I 999 85,6 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1 994, p. 1 7). Code '999 stands for 'of other origin '.